MEMORANDUM1
He Kang Lin appeals his conviction for attempted alien smuggling to a place other than a designated port, in violation of 8 U.S.C. § 1324(a)(1)(A). On appeal, Lin argues that the district court erred in finding that venue was proper in the District Court for the Northern Mariana Islands (“CNMI”).2 The identical issue was previously considered by this court in United States v. Zhou Liang, 224 F.3d 1057 (9th Cir.2000), in which we agreed with Lin’s co-defendant, Zhou Liang, that venue in the CNMI was improper. Therefore, for the reasons stated in United States v. Zhou Liang, 224 F.3d 1057 (9th Cir.2000), filed September 13, 2000, we reverse the district court and dismiss the indictment.
REVERSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3.


. We need not consider Lin's argument that the district court lacked jurisdiction over this case.